Case 1:08-cv-01034-AT Document 821-1 Filed 03/25/21 Page 1 of 4




              Appendix 1
        Case 1:08-cv-01034-AT Document 821-1 Filed 03/25/21 Page 2 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DAVID FLOYD, et al.
                                 Plaintiffs,      08 Civ. 1034 (AT)

                     -against-

CITY OF NEW YORK
                                 Defendant


KELTON DAVIS, et al.
                                 Plaintiffs,      10 Civ. 0699 (AT)

                     -against-

CITY OF NEW YORK
                                 Defendant


JAENEAN LIGON, et al.
                                 Plaintiffs,      12 Civ. 2274 (AT)

                     -against-                                 SHARING ORDER

CITY OF NEW YORK
                                 Defendant


               WHEREAS, in an order dated February 12, 2021 (ECF No. 817), the Court so

ordered certain studies designed to examine officers’ compliance with applicable legal

requirements in police-citizen encounters, as described in the memoranda attached as Exhibit B to

that order (the “Studies”), and required the City of New York (the “City”) to provide full support

for their implementation as directed by the Monitor; and

               WHEREAS, the Studies will include review of body-worn camera recordings,

documents, data, and other information by the Monitor and members of his team; and

               WHEREAS, to accomplish that review, the Monitor and members of his team must

receive certain of those body-worn camera recordings, documents, data, and other information

from the City; and
         Case 1:08-cv-01034-AT Document 821-1 Filed 03/25/21 Page 3 of 4



               WHEREAS, the City recognizes that producing those body-worn camera

recordings, documents, data, and other information may require it to share information related to

sealed events, such as events related to summonses, arrests, and other police-citizen encounters

that have been dismissed and/or sealed, or to share other information that may constitute records

the City would be precluded from releasing by operation of law, such as recordings that depict

juveniles being stopped or frisked; and

               WHEREAS, that sharing may include information from protected records,

including but not limited to the following records:

                      a. Sealed records that would otherwise be protected pursuant to N.Y.
                         CRIM. PROC. LAW § 160.50;
                      b. Sealed records that would otherwise be protected pursuant to N.Y.
                         CRIM. PROC. LAW § 160.55;
                      c. Sealed records that would otherwise be protected pursuant to N.Y.
                         CRIM. PROC. LAW § 160.58;
                      d. Confidential records that would otherwise be protected pursuant to
                      e. N.Y. CRIM. PROC. LAW § 720.35;
                      f. Sealed records that would otherwise be protected pursuant to F.C.A
                         375.1;
                      g. Confidential records that would otherwise be protected pursuant to
                         F.C.A. 381.3;
                      h. Confidential records that would otherwise be protected pursuant to
                         F.C.A. 784; and
                      i. Confidential records that would otherwise be protected pursuant to
                         Civil Rights Law 50-b.

               WHEREAS, this order and this Court’s order dated February 12, 2021 (ECF No.

817) extend the remedial order by which this Court has implemented its interpretation of the U.S.

Constitution, see 959 F. Supp. 2d 668 (S.D.N.Y. 2013) as described herein, so any information

sharing that takes place pursuant to those orders is protected from liability under the Supremacy

Clause, see Washington v. Washington State Commercial Passenger Fishing Ass’n, 443 U.S. 658,

695 (1979).
     Case 1:08-cv-01034-AT Document 821-1 Filed 03/25/21 Page 4 of 4



          NOW, THEREFORE,


              1. The City is authorized to share the protected recordings, documents, data

                 and other information described herein with and as directed by the Monitor

                 and his team in furtherance of the Studies.

              2. The Monitor and his team will preserve all information shared by the City

                 under this order and this Court’s order dated February 12, 2021 (ECF No.

                 817) and use them only as reasonably necessary to complete the Studies,

                 publish the results of the Studies in any publication, or discuss or defend the

                 results of the Studies, and will afterwards destroy that information and

                 safeguard and quarantine any information that cannot be permanently

                 destroyed.

              3. The City will not, under any statute concerning sealed or confidential

                 records, be held liable for producing any recordings, documents, data, or

                 other information to the Monitor and his team under this order and this

                 Court’s order dated February 12, 2021 (ECF No. 817).

              4. This order shall survive the conclusion of the Studies and shall continue to

                 be enforceable after the termination of the Monitorship in these matters.


SO ORDERED.


THE HONORABLE ANALISA TORRES
UNITED STATES DISTRICT JUDGE

DATED:
